 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL L. WINSTON,

           Plaintiff,                            JUDGMENT IN A CIVIL CASE

      v.                                             Case No. 16-cv-23-jdp

JANSSEN PHARMACEUTICAL, INC.
and JOHN DOES (1-20),

           Defendants.




           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.


/s/                                                       1/7/2019

           Peter Oppeneer, Clerk of Court                     Date




 
